The brief filed by appellant informs us that appellant and appellee are husband and wife, and that they have been married more than 30 years; that a separation occurred, and the wife brought this suit in detinue against appellant for the household and kitchen furniture and chickens described in the complaint. A jury found for the wife.
The verdict of the jury and the judgment thereon sufficiently describes the property, and fixes its alternate value. The parties being present by attorney, this court will presume that issue was joined on a plea of the general issue, where the record fails to show the filing of a plea.
The description of the property in the complaint was sufficient. The demurrer thereto was properly overruled. Nelson v. Howison, 122 Ala. 573, 25 So. 211.
There is no error in the record. The judgment appealed from will stand affirmed.
Affirmed.